Parker C. J.
delivered the opinion of the Court. The first question which arises out of these answers is, whether the furniture of the debtor was so deposited in the hands and possession of the respondent as to make him chargeable as the trustee of the debtor. If it were necessary that he should hold it by virtue of any contract with the debtor, the plaintiff would fail on this point; for we see no authority in the wife or the friend of the debtor to transfer the furniture by pledge *180or by sale j but the debtor would, notwithstanding this de^ver7 by the wife, have been able to reclaim the furniture, ot to maintain replevin or trover therefor. But the respondent having the possession, although not by the act or consent of the debtor, the goods were liable to attachment, or if they could not be come at to be attached by the ordinary process, they might be attached in his hands by virtue of the trustee process. We think the removal of them to his own house, under a claim to hold them as a pledge for the debt of Peirsons, was a sufficient embarrassment to an attachment by the ordinary writ, to enable the plaintiff to resort for his security to the trustee process. Allen v. Megguire, 15 Mass. R. 490 ; Parker v. Kinsman, 8 Mass. R. 486 ; Burlingame v. Bell, 16 Mass. R. 318.1
But the respondent claims to be discharged on the ground, that when he took the furniture into his possession, he was the agent of Peirsons, a creditor who had authorized him to obtain security ; and that the goods were delivered to him by the wife of the debtor as and for a pledge or security of Peirsons’s debt, and that Lancton, who had the care of settling the debtor’s affairs in his absence, assented to the delivery for the above purpose ; so that when he was served with the trustee process, he'held the furniture in pledge as agent of Peirsons the creditor. We cannot however consider the goods as legally pledged, for want of a contract to that effect by the debtor. The wife had no authority to make such contract for him, and the verbal direction of the debtor to Lancton to settle his affairs, gave him no authority to transfer his property in this way; so that the possession of the furniture by the respondent was wholly without any title or lawful lien. But suppose him to have acquired a lien on behalf of Peirsons, he was nevertheless liable to the process ; so that the plaintiff’s attachment would hold, and then, upon the surrender of the lien, the attachment was disembarrassed of the claim of Peirsons, whose.subsequent attachment cannot avail against that previously made by the plaintiff. The at* tachment of the furniture on the suit of Peirsons must be *181presumed to have been made by consent of the respondent, and he thus relinquished the lien which he claims to have had by delivery of the goods as a pledge.1 They were still however charged with the attachment by the plaintiff when attached by Peirsons, so that the officer who made this last attachment took the goods subject to the lien created in favor of the respondent by his liability on the trustee process. According to the case of Burlingame v. Bell, therefore, the respondent must be charged, and his remedy, if he cannot produce the goods, is against the attaching officer, who, if he had notice of the prior attachment by the trustee process, will be held to indemnify the respondent.

 See Revised Stat c. 107, $ 4.


 See Story on Bailments, 345, 246.